T. R. Strong, Justice.
It is very clear that the complaint upon which the warrant was issued and under which the plaintiff was arrested and imprisoned, and for which arrest and imprisonment this action was brought, did not set forth a criminal offence, and that the defendant McKay grossly erred in deciding that it appeared from the examination a criminal offence had been committed, and in causing the plaintiff to be arrested. But the complaint gave him jurisdiction of the case, and he appears to have pursued the course prescribed by statute (2 R. S. 706, § 2 and 3). He did not err in talcing jurisdiction, but his errors were in his decisions in the exercise of his jurisdiction, and consisted in coming to wrong conclusions as to the law upon the facts. It is well settled that he can not be made liable as a wrong doer for the issuing and execution of process under such circumstances. The case of Stewart vs. Hawley (21 Wend. 553), is in point. See also the cases therein stated. It follows that the warrant of the justice was valid, and that was a perfect protection to defendant Ewalt (same authorities). The motion to set aside the nonsuit is therefore denied.